DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered but they are not persuasive.  The Applicant asserts that Aflatooni does not disclose the feature of claim 1 directed to "obtaining a position information of the touch action on the screen".   Applicant believes the col. 5, lines 53-57 of Aflatooni only discloses type and position of the finger sensing components but does not disclose the feature "obtaining a position information of the touch action on the screen" in the independent claim 1. Thus, it is different from the instant application.  Applicant further asserts Aflatooni does not disclose the feature "obtaining a scanning data of a corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen" of claim 1 of the instant application.  Applicant believes that Aflatooni only disclose the flash region can capture fingerprint(s) but does not disclose "obtaining a position information of the touch action on the screen".  That is, in Aflatooni, the flash region does not capture fingerprint according to the position information of the touch action. It is different from the instant application. Thus, Aflatooni fails to disclose defining the sensing region based on the obtained position information of the touch action, i.e., Aflatooni does not disclose the feature "obtaining a scanning data of a corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen" in the independent claim 1.
The Examiner respectfully disagrees.  Capacitive sensing is well known in the art to detect hovering and/or touch location of a touch on a touchscreen (Aflatooni, col. 3, lines 10-14).  Aflatooni further teaches in col. 5, lines 10-40 that the presence of a user’s finger over a given portion of the display (i.e., a position of the finger on the display) can be detected using capacitive sensors or other types of sensors.  Thus, as further stated in col. 5, lines 53-57, the finger sensing components which detect a position of the finger provide the information to the device in order to determine where the flash region 100 will occur (See Fig. 4, flash region 100).  Thus, Aflatooni obtains a position information of the touch action on the screen in order to determine where the flash region is located and obtains a scanning data of a corresponding biometric scanning unit of the screen (the fingerprint flash region information captured by a fingerprint scan) according to the position information of the touch action on the screen (position information of the finger setting up the flash region 100).  For these reasons, Applicants arguments are not persuasive at this time.
Specification
The disclosure is objected to because of the following informalities: Page 1, line 22 recites “information the entire system” which is unclear; page 5, line 21 recites “cloud” which appears to be an error.  The Examiner suggests the Applicant review the specification for any other possible translational errors.  
Appropriate correction is required.
Claim Objections
Claim 14 objected to because of the following informalities:  Line 4 recites “claims 8” which should be “claim 8”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-12, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aflatooni et al. (US 10,157,590, hereinafter “Aflatooni”).	Regarding claim 1, Aflatooni discloses a method for biometric identification driving comprising (Figs. 1-4, 6, and 9-10, col. 2, line 44-col. 4, lines 20, col. 4, line 60-col. 6, line 2, col. 7, lines 15-20, and col. 8, line 64-col. 9, line 46): 	detecting a touch action of a living organism on a screen (Figs. 1-4, 6, and 9-10; col. 2, line 67, capacitive touch sensors detect touch action of a living organism on a screen of device 10; col. 5, line 23, object 86 is a finger of user being detected);	obtaining a position information of the touch action on the screen (col. 5, lines 53-57, capacitive touch sensor detects position of the finger); and	obtaining a scanning data of a corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen (electrical  by the biometric scanning unit).  
	Regarding claim 2, Aflatooni discloses the method for biometric identification driving of claim 1 further comprising:	driving the corresponding biometric scanning unit of the screen according to the position information of the touch action on the screen (col. 5, line 6 to col. 6, line 2; col. 8, line 64 to col. 9, line 45), capacitive touch sensor detects position of the finger and a mode select can occur based on touch position to scan the touch location for biometric scanning by the biometric scanning unit according to the position information of the touch in flash mode where gate and column data lines are selected based on touch location).  
	Regarding claim 3, Aflatooni discloses the method for biometric identification driving of claim 2 further comprising: 	driving the corresponding biometric scanning unit of the screen in order (col. 5, line 6 to col. 6, line 2; col. 8, line 64 to col. 9, line 45), capacitive touch sensor detects position of the finger and a mode select can occur based on touch position to scan the touch location for biometric scanning by the biometric scanning unit according to the position information of the touch in flash mode where gate and column data lines are selected based on touch location; col. 4, lines 25-43 teach conventional sequential 
	Regarding claim 4, Aflatooni discloses the method for biometric identification driving of claim 2 wherein the biometric scanning unit comprises a light emitting component, a photosensitive component and a drive circuit (col. 4, line 60 to col. 6, line 2; col. 8, line 64 to col. 9, line 45, light-emitting diodes as light emitting component, photosensitive component of light detectors of photodiodes or phototransistors, and a drive circuit of display driver circuitry (Fig. 10); col. 9, lines 7-46, flash area of fingerprint sensor controlled by drive circuit).
	Regarding claim 5, Aflatooni discloses the method for biometric identification driving of claim 2 wherein the biometric scanning unit corresponding to rows of the screen is driven independently, the method for biometric identification driving further comprises (col. 4, lines 14-44, see drive circuit of display driver circuitry (Fig. 10); col. 9, lines 7-46, flash area of fingerprint sensor controlled by display driver circuitry where rows of screen are driven independently by gate driver circuitry 34):	driving the biometric scanning unit of the screen corresponding to a row according to the position information of the touch action on the screen (col. 9, lines 7-46, flash area of fingerprint sensor controlled by display driver circuitry where rows of screen are driven by gate driver circuitry 34 and display driver circuitry in areas where a touch occurs during flash mode to perform fingerprint imaging).
	Regarding claim 6, Aflatooni discloses the method for biometric identification driving of claim 2 wherein the biometric scanning unit corresponding to columns of the screen is driven independently, Page 3 of 6the method for biometric identification driving further comprises (col. 9, lines 7-46, flash area of fingerprint sensor controlled by display driver circuitry where columns of screen are driven independently by data driver circuitry of Fig. 10):	driving the biometric scanning unit of the screen corresponding to a column according to the position information of the touch action on the screen (col. 9, lines 7-46, flash area of fingerprint sensor controlled by display driver circuitry where columns of screen are driven by data driver circuitry of Fig. 10 in areas where a touch occurs during flash mode to perform fingerprint imaging).	Regarding claim 8, Aflatooni discloses a storage device for biometric identification driving storing a computer program (Figs. 1-4, 6, and 9-10, col. 2, line 44-col. 4, lines 20, col. 4, line 60-col. 6, line 2, col. 7, lines 15-20, and col. 8, line 64-col. 9, line 46); 	wherein when the computer program is executed, the computer program performs (Figs. 1-4, 6, and 9-10, col. 2, line 44-col. 4, lines 20, col. 4, line 60-col. 6, line 2, col. 7, lines 15-20, and col. 8, line 64-col. 9, line 46):	detecting a touch action of a living organism on a screen (Figs. 1-4, 6, and 9-10; col. 2, line 67, capacitive touch sensors detect touch action of a living organism on a screen of device 10; col. 5, line 23, object 86 is a finger of user being detected); 
	Regarding claim 9, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.	Regarding claim 10, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.
	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.
	Regarding claim 14, Aflatooni discloses a device for biometric identification driving comprising:device for biometric identification driving of claim 8 (see claim 8 rejection).
	Regarding claim 16, Aflatooni discloses the method for biometric identification driving of claim 2 wherein the screen is a touch screen or a display screen (col. 3, lines 9-17, touch screen display).	Regarding claim 17, Aflatooni discloses the method for biometric identification driving of claim 1 further comprising driving all biometric scanning units (col. 3, lines 62-63, when flash region covers all of the display all biometric scanning units are driven to capture the fingerprint of the user of the device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aflatooni as applied to claims 1-6, 8-12, 14 and 16, and further in view of Choi et al. (US 2019/0354226, hereinafter “Choi”).	Regarding claim 7, Aflatooni discloses the method for biometric identification driving of claim 1, but does not explicitly disclose further comprising: 	discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen.	Choi teaches discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen ([0006, 0072, 0075], “When the input by the external object is not the input related to fingerprint sensing, the touch IC 620 may discard the input by the external object”; position information is in the specified area where optical fingerprint sensing may be detected).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Aflatooni to include discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen, such as taught by Choi, for the purpose of saving power of the device (Choi, [0004]).Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.
	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694